DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-9, 11, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butnaru (US Pat. 5,966,680).

As to claims 1, 11 and 14, Butnaru discloses a method, and apparatus(see Fig. 5) for mitigating motion sickness (col. 1, lines 17-22, and col. 3, lines 5-9) in a system using a head mounted display, HMD (col. 4, lines 5-10, col. 5, lines 28-37, and col. 8, lines 31-40), and one or more non-transitory computer-readable storage media storing computer-executable instructions (see Fig. 7, (RAM 320), and col. 6, lines 8-20), when executable by the apparatus (Fig. 5), cause the apparatus perform of, or the method, comprising: receiving data from a sensor (Fig. 5, (10)) 

As to claim 7, Butnaru discloses the visual indication indicates a horizontal surface in relation to real space (Fig. 2, (100), and col. 2, lines 48-50).

As to claim 8, Butnaru discloses the visual indication, further, indicates a perspective in relation to real space (pitch and roll and jaw, col. 2, line 61-col. 3, line 2, and col. 3, lines 10-15).

As to claim 9, Butnaru discloses the virtual indication comprises a grid pattern (A video display image, or a video frame (col. 2, lines 53-58)). By definition, digital video frames are generally defined as a grid of pixels used to present each sequential image.

As to claim 13, Butnaru discloses circuitry configured to perform the method in claim 1 above (see Fig. 5-7). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butnaru (US Pat. 5,966,680) in view of Krueger (US Pat. 9,994,228).
As to claim 10, Butnaru discloses the visual indication comprising a horizontal line (col. 2, lines 48-50, and col. 4, lines 29). Butnaru also discloses a wide variety of possible visual indications, or cues (see col. 4, lines 37). However, Butnaru does not specifically disclose that the horizontal line is an augmented horizontal line.  
Analogous art Krueger discloses a pitch and roll visual indicator (Figs. 8B-8F, and 8G-8H. (530) that has a longer line (col. 33, line 68-col. 34, line 1. “Longer line”), or augmented horizontal line called pitch/roll bar (col. 33, line 50-col. 34, line 16). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have the longer line, as taught by Krueger, in the device of Butnaru, to prevent or control motion sickness (col. 38, line 66-col. 39, line 3). Also, it would have been obvious to one of ordinary skill in the art, at the time of filing, to design, in a lab or manufacturing environment, the size of a horizontal, or any other line, of a visual indicator, as desired to obtain the desired result. 

Allowable Subject Matter
Claims 2-6, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: Claims 2-6, and 12 are indicated as allowable since certain key features of the claimed invention are not taught or fairly suggested by the prior art. In claims 2 and 12, “the visual indication comprises an occlusion region including the current gaze point of the user, such that the visual indication is not disclosed in the occlusion region”. The closest prior art of record, Butnaru (US Pat. 5,966,680), see rejection above, singularly or in combination, fails to anticipate or render the above underlined limitations obvious. Claims 3-6 are objected as to being dependent on objected claim 2.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676.  The examiner can normally be reached on M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO OSORIO/Primary Examiner, Art Unit 2692